Citation Nr: 1201505	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a claimed psychiatric disorder to include anxiety disorder and dysthymia. 

2.  Entitlement to service connection for claimed disability manifested by connective tissue disease, lupus, and/or pain syndrome.   

3.  Entitlement to service connection for claimed hepatitis B. 

4.  Entitlement to service connection for claimed hepatitis C. 

5.  Entitlement to service connection for claimed spine disorder to include intervertebral disc disease, soft tissue lesions and spondylosis.

6.  Entitlement to service connection for a claimed residuals of ruptured breast implant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to November 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the RO.

The Board remanded the case to the RO in June 2010 for additional action.  

During the course of his appeal, the Veteran requested a hearing before the Board at the RO.  In June 2011, the Veteran indicated that she wished to cancel her hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2011).

The issues of service connection for claimed disability manifested by connective tissue disease, pain syndrome, and/or lupus; the residuals of a ruptured breast implant; hepatitis B; hepatitis C; and a spine disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDING OF FACT

On June 24, 2011, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that she was withdrawing the appeal as to the claim of service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claim for service connection for a psychiatric disorder to include an anxiety disorder and dysthymia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 24, 2011, prior to the promulgation of a decision in the appeal, a written statement was received from the Veteran.  In this statement, the Veteran expressed her clear intent to withdraw the claim of service connection for a psychiatric disorder from the pending appeal.

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to this matter is dismissed.  



ORDER

The appeal of the claim of service connection for a psychiatric disorder to include an anxiety disorder and dysthymia is dismissed.   



REMAND

The Veteran asserts that she has a disability due to a ruptured breast implant and a disability manifested by connective tissue disease, fibromyalgia, arthralgia, pain syndrome, and/or lupus which are related to her period of service.  She argues that her breast implants ruptured and caused a systemic disease or syndrome.    

A review of the record shows that the Veteran underwent a breast implant procedure during her period of service.  The records from the B.C.M. Hospital dated in March 1977 show that she underwent an augmentation mammoplasty with Cronin silastic prostheses for congenital hypoplasia of the breasts.  

The Veteran was discharged from service in November 1978.  The record shows that she began to have multiple musculoskeletal symptoms, back and neck pain, arthralgias, and diffuse generalized body aches in about 1979 or 1980.  

The Veteran had her breast implants removed in 1993.  The pathology report indicates that one of the implants had ruptured.  The Veteran's symptoms did not improve.  The record shows that she had diagnoses and/or assessments of connective tissue disease, fibromyalgia, arthralgia, pain syndrome and lupus following service.  

A May 1994 private medical report noted that the Veteran reported developing various symptoms in 1980 and 1981, including chronic fatigue, aches and pains, dryness in her moth, cramps in various muscles, numbness or tingling, and memory dysfunction.  

The reporting physician opined that the Veteran's symptoms, physical findings, and laboratory data taken all together could be secondary to a silicone- related disorder.  

The physician added that some of the Veteran's symptoms and physical findings were most likely explained by a silicone-related disorder characterized as atypical connective tissue disease and that the Veteran's history of hepatitis could possible account for some of the laboratory abnormalities seen.  

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The record shows that the Veteran underwent the breast implant during service for a congenial breast condition.  VA regulations indicate that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection for congenital (developmental or familial) diseases, but not defects, may be granted when the evidence as a whole establishes that the disease in question was incurred in or aggravated by active service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990); See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

Thus, an examination is needed to determine the nature and likely etiology of the claimed connective tissue disease and fibromyalgia and/or arthralgia.  

Additionally, the record establishes that the Veteran has chronic Hepatitis B and C. 

A May 1992 medical statement noted that the Veteran had reported that, in the early 1970's, she shared needles for several years and, although not sick, she knew another girl who was jaundiced.  The Veteran stated that she did not have liver problems in service and that hepatitis B was detected in 1986 and that Hepatitis C was detected in 1990.  The Veteran reported that she stopped using intravenous drugs before service and did not use intravenous drugs in service.  

However, there is evidence of a hepatitis risk factor in service.  The Veteran's October 1978 separation examination showed that the Veteran had a tattoo on the right buttock.    

Thus, the Board finds that a medical examination is necessary in order to determine the nature and etiology of the Veteran's claimed hepatitis B and C.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board also finds that an examination is needed to determine whether the Veteran's claimed spine disorder that related to an event or incident of her period of service.  

Significantly, the service treatment records show that the Veteran was treated for neck pain in August 1977.  The service treatment record notes that the neck pain radiated from the neck to the shoulder.  An x-ray examination showed a small C3-C4 nerve foramin.  At the time of her separation examination in October 1978, the Veteran reported having swollen and painful joints.  

In a June 2002 statement, the Veteran's rheumatologist reported that the Veteran had a longstanding history of neck and back pain with significant myofascial components.  Ina July 2011 statement, a pain specialist noted that the Veteran's cervical spine condition seemed to date back to her time in service.   

As such, there is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, a report of symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A review of the record shows that, after the issuance of the September 2009 Statement of the Case and before the appeal was certified and transferred to the Board, the Veteran submitted medical evidence pertinent to the claims of service connection for a spine disorder to include intervertebral disc disease, soft tissue lesions, and spondylosis.  The additional evidence was received on June 24, 2011, and the appeal was certified and transferred to the Board on June 29, 2011.   

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

The record shows that the Veteran submitted copies of her service treatment records in support of her claim in August 2011.  Hence, the Board finds that the RO should conduct another search for any outstanding of service treatment records for the period from May 1975 to November 1978.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The RO also should contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records referable to treatment for any of the claimed disorders since service.    

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran should be informed that she may submit evidence to support her including any evidence of in-service treatment for the claimed disabilities.    

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should contact the National Personnel Records Center and any other appropriate service department and make an attempt to obtain any outstanding service treatment records for the period of active duty from May 1975 to November 1978.  The RO should incorporate any such records into the Veteran's claims file.  

2.  The RO should take appropriate steps to contact the Veteran in order to ask her to identify all sources of VA and non-VA medical treatment received for the claimed conditions since service.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence showing treatment of the claimed disorders during active service.   

3.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed residuals of a ruptured breast implant.  The claims folder should be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the entire record, the examiner should answer the following questions:  

      (a).  Is the congenital hypoplasia of the Veteran's breasts a congenital disease or defect?  
      
      (b).   If the hypoplasia is congenital disease, is it at least as likely as not (50 percent probability or more) that the pre-existing hypoplasia of the breasts was aggravated by service?  
      
      (c).  If the hypoplasia is congenital defect, is it at least as likely as not that the evidence shows that this defect was subject to a superimposed disease or injury during military service and resulted in disability apart from the congenital or developmental defect? 
      
      (d).  Was the breast implant/augmentation surgery in 1977 ameliorative surgery?  Did this surgery result in additional disability that is not the usual effect of such surgery?       

	(e).  Is it at least as likely as not that a breast implant ruptured during the Veteran's period of service? 

	(f).  Does the Veteran currently have a systemic or autoimmune disease and/or pain syndrome including connective tissue disease, fibromyalgia, myofascial pain syndrome or other pain syndrome, arthralgia, and/or lupus?   If so, was it at least as likely as not (50 percent probability or more) due to an event or incident of the Veteran's service?    

A complete rationale should be given for all opinions and conclusions expressed and the examiner should identify the evidence of record which supports the medical conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

4.  The RO should schedule the Veteran for a VA examination in order to determine the current nature and likely etiology of the claimed hepatitis B and C.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner should interview the Veteran in order to ascertain which risk factors pre-dated her entry into service, those that occurred during service, and those that occurred post-service, to include intravenous drug use and tattoos (and when those tattoos occurred).  The examiner should consider the following risk factors: two years of intravenous drug use in the early 1970's prior to service entry and acquiring a tattoo during service.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether any current hepatitis B and C at least as likely as not (50 percent probability) are due to an indentified risk factor from service.  

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should identify the evidence of record which supports the medical conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5.  The RO also should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed spine disorder to include any intervertebral disc disease, soft tissue lesions or spondylosis.  The entire claims file must be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the Veteran the examiner should provide an opinion as to whether it is at least as likely as not that any current spine disability to include intervertebral disc disease, soft tissue lesions, or spondylosis, is due to an event or incident of her active service.  

The examiner should provide a rationale for all conclusions.  The examiner should identify the evidence of record which supports the medical conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


